Citation Nr: 1724761	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee gunshot wound, posterior, with damage to muscle group XIII.

2.  Entitlement to an initial rating higher than 10 percent for residuals of gunshot wound to muscle group XIV.

3.  Entitlement to an initial rating higher than 10 percent for left knee gunshot wound with surgical repair and osteoarthritis prior to November 18, 2015.

4.  Entitlement to an initial rating higher than 50 percent for left knee gunshot wound with surgical repair and osteoarthritis as of November 18, 2015.

5.  Entitlement to an initial rating higher than 10 percent for instability of the left knee.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to November 18, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. D. H., Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of an increased rating for left knee gunshot wound, posterior, with, damage to muscle group XIII; granted service connection for residuals of gunshot wound to muscle group XIV, left knee osteoarthritis, left knee instability, and medial and lateral scars of the left knee; denied service connection for degenerative vertebrae in the neck; and denied the Veteran's attempt to reopen a claim of service connection for status-post anterior tibial tendon transplant on right foot for club foot.  In April 2011 the Veteran submitted a notice of disagreement with the denial of an increased rating for left knee gunshot wound, posterior, with damage to muscle group XIII and the initial ratings assigned for residuals of gunshot wound to muscle group XIV, left knee osteoarthritis, and instability of the left knee.  In September 2012 the RO issued a statement of the case.  The Veteran perfected his appeal with a February 2013 VA Form 9.

In his February 2013 VA Form 9, the Veteran requested a video conference hearing before the Board and he was scheduled for such a hearing on June 18, 2015.  However, he failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran failed to report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

In September 2015, the Board denied an increased rating for scars of the left leg and remanded the remaining issues for further development.  That development has been completed.

In a December 2015 rating decision, the Appeals Management Center (AMC) granted service connection for left knee ankylosis with a rating of 50 percent effective November 18, 2015, granted TDIU effective November 18, 2015, and granted entitlement to Dependents' Educational Assistance effective November 18, 2015.


FINDINGS OF FACT

1.  The Veteran's left knee disability is characterized by moderate damage to muscle group XIII, manifested by two cardinal signs and symptoms of muscle disability: weakness and constant fatigue-pain.  There was no x-ray evidence of retained metallic fragments.

2.  The Veteran's left knee disability is characterized by moderate damage to muscle group XIV, manifested by two cardinal signs and symptoms of muscle disability: weakness and constant fatigue-pain.  There was no x-ray evidence of retained metallic fragments.

3.  Prior to November 18, 2015, the Veteran's left knee disability is characterized by limitation of extension to 10 degrees and limitation of flexion to 90 degrees.

4.  As of November 18, 2015, the Veteran's left knee disability resulted in left knee ankylosis in flexion at 30 degrees.

5.  The Veteran's left knee is characterized by slight recurrent subluxation, slight lateral instability, and slight medial instability.

6.  Prior to November 18, 2015, the Veteran's service connected disabilities have not rendered him unable to secure or maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for left knee gunshot wound, posterior, with damage to muscle group XIII, have not all been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5313 (2016).

2.  The criteria for an initial rating higher than 10 percent for residuals of gunshot wound to muscle group XIV, have not all been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5314 (2016).

3.  Prior to November 18, 2015, the criteria for an initial rating higher than 10 percent for left knee gunshot wound with surgical repair and osteoarthritis have not all been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.71a, Diagnostic Code (DC) 5010-5261 (2016).

4.  As of November 18, 2015, the criteria for an initial rating higher than 50 percent for left knee gunshot wound with surgical repair and osteoarthritis have not all been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.71a, Diagnostic Code (DC) 5256 (2016).

5.  The criteria an initial rating higher than 10 percent for instability of the left knee have not all been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.71a, Diagnostic Code (DC) 5257 (2016).

6.  Prior to November 18, 2015, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Ratings - Left Knee

The Veteran was originally granted service connection for gunshot wounds of the left leg in a December 1974 rating decision.  At that time this disability was rated 10 percent under Diagnostic Code (DC) 5313 effective April 23, 1974.

Most recently, the Veteran's claim for an increase rating was denied in an August 2007 Board decision.  This Board decision became final as of the date stamped on its face.  38 C.F.R. § 20.1100.  The Veteran filed the current claim for an increased rating in March 2010.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's left knee gunshot wound, posterior, with damage to muscle group XIII is currently rated under DC 5313.  The Veteran has also been assigned a separate compensable rating for residuals of gunshot wound to muscle group XIV under DC 5314.

DC 5313 provides evaluations for a disability of Muscle Group XIII.  38 C.F.R. § 4.73.  This muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  38 C.F.R. § 4.73, Code 5313.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  See id.  Under DC 5313, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.

DC 5314 provides evaluations for a disability of Muscle Group XIV.  38 C.F.R. § 4.73.  This muscle group includes the sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  38 C.F.R. § 4.73, Code 5314.  The functions of these muscles are as follows: extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  See id.  Under DC 5314, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Under DCs 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a).

Additionally, the Veteran has been assigned a separate compensable rating for associated osteoarthritis of the left knee under hyphenated diagnostic code 5010-5261 prior to November 18, 2015, and under DC 5256 for ankylosis thereafter.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

In this case, DC 5010 provides that traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis (DC 5003); meaning that a rating under this DC will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Normal range of motion of the knee is zero to 140 degrees. 38 C.F.R. § 4.71a, Plate II.

Under DC 5261 a 10 percent rating will be assigned for limitation of extension of the knee to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the knee to15 degrees; and a 30 percent rating will be assigned for limitation of extension of the knee to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Additionally, under 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

DC 5256 provides criteria for evaluating ankyloses of the knee.  38 C.F.R. § 4.71a.  Favorable ankyloses in full extension or in slight flexion between zero and 10 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Id.  Ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation.  Id.  Extremely unfavorable ankyloses in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Additionally, a claimant who has both arthritis and instability of the knee may be rated separately under DC 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  This is the case here where the Veteran has been assigned a separate compensable rating for instability of the left knee under DC 5257. 

Knee instability is evaluated under DC 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


A.  Factual Background

On January 11, 1972, the Veteran sustained a gunshot wound to the left knee with laceration of popliteal artery without nerve involvement.  That day he was treated with arteriogram and primary resection of popliteal artery with anastomosis.  Both were described as clean.  Entrance and exit wounds were identified.  Postoperatively he suffered from a fever and jaundice.  On January 17, 1972, a delayed primary closure of the gunshot wound was performed under general anesthesia due to his hepatitis.  Twelve days after the initial operation he was started on partial weight bearing and by February 1, 1972, his jaundice had cleared and he was sent on convalescent leave.  He was discharged to duty on March 10, 1972.

A July 2009 VA treatment record notes the Veteran's report that he is no longer able to work due to his joint pain.  He was unable to stand or sit for prolonged periods of time due to pain.  Physical examination found trace edema to shins.   Normal dorsalis pedis and posterior tibial pulses bilaterally.  There was crepitus to the left knee.  There was no warmth or erythema over the joints.  There was left knee laxity with medial force.

An August 2009 VA physical therapy consult notes low back, left knee, right foot, and neck pain at a 7 out of 10 level.  Pain was worse with mobility and better with rest.  Edema of the left knee was noted.  His ranges of motion and manual muscle test were within functional limits.  He had tenderness to palpation of the left knee.  Sensation testing was normal.  The Veteran ambulated with an antalgic gait pattern.  He used a single point cane.  His functional limitation was that he was unable to ambulate long distances, squat, or reach down to the floor without pain.  He was given a knee brace.

An August 2009 x-ray found degenerative changes in both knee joints involving the patellofemoral and femorotibial compartments and slight narrowing of the medial joint spaces, but no joint effusion.

A May 2010 VA treatment record notes complaints of left knee pain.  Physical examination found +1 deep tendon reflexes in the bilateral knees.

In May 2010, the Veteran underwent a VA examination in conjunction with his claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the Veteran reported limitations to walking and standing, and an inability to squat, kneel, or climb.  He reported severe flare-ups lasting for three to four hours and occurring two or three times a week after prolonged standing, walking, and/or sitting wherein the skin and scar area became very painful.  This caused difficulty with many activities including dressing, bathing, and ambulation.  Rub down could alleviate flare-ups.  He was treated with physical therapy.  He stated that it felt like his nerve may be pinched.  He reported symptoms of muscle pain, limited activities due to tiredness of muscle, and inability to move joint normally.  This prevented bathroom tasks, showering, dressing, and putting on shoes.  

Physical examination found the Veteran's muscle strength to be fair in muscle group XIII and muscle group XIV.  There was also joint damage.  There was no muscle herniation.  An x-ray of the knee found moderate osteoarthritis of the knee primarily involving the medial compartment, but no acute fracture of subluxation.  There was no ankylosis.  His range of motion of the knee was from 10 degrees of extension to 90 degrees of flexion both with pain.  Pain, weakness, lack of endurance, and incoordination were present with initial range of motion.  Repetitive testing did not result in any additional loss of range of motion.  Pain, fatigue, weakness, lack of endurance, and incoordination were present with final range of motion.  There was objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, abnormal movement, and guarding of movement.  

His varus/valgus of both the medial collateral and lateral collateral ligaments were normal.  His posterior cruciate ligaments were normal.  He had mild impairment of the anterior cruciate ligaments.  McMurray's test was positive for medical meniscus and negative for lateral meniscus.  

An April 2011 VA treatment record shows a work up for the Veteran's complaints of back pain.  Muscle stretch reflex testing of the left knee was graded 4, which indicated hyperactivity.

Another April 2011 VA treatment record noted the Veteran's complaints of severe left knee pain for three to four weeks.  He was concerned because this was a new pain.  It was non-radiating and was not associated with any swelling.  He denied trauma to the region but stated that he had recently been more active and felt that might be contributing.  Physical examination found full range of motion of the left knee, pain with flexion, and crepitus.  He had no tenderness to palpation, effusion, or varus or valgus deformity.  Anterior drawer sign was negative.  His pain was thought to be secondary to osteoarthritis.

A June 2011 VA left knee x-ray showed narrowed medial compartment with osteophytes and probable narrowing of the femoropatellar compartment, but no fractures, dislocations, joint effusions, or chondrocalcinosis.

An August 2011 VA treatment record noted no cyanosis, clubbing, or edema in his extremities but both knees were positive for crepitus.

An April 2014 VA treatment record notes the Veteran's complaints of worsening left leg weakness and pain.  He described his left leg pain as shooting pain in the back of his leg, described as "catching sensation" in his knee.  Physical examination found a well-healed scar on posterior aspect of left knee and decreased range of motion on both extension and flexion with associated pain.  No joint laxity was noted.

An October 2015 VA treatment records found the Veteran's extremities warm with no cyanosis, clubbing, or edema.  Dorsalis pedis pulses were 2+ bilaterally.

On November 18, 2015, the Veteran underwent a VA muscle examination in conjunction with this appeal.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time the Veteran's muscle injuries to muscle group XIII and muscle group XIV were noted to have resulted in some loss of muscle substance.  The Veteran had associated scars indicating track of missile through one or more muscle groups.  He did not have any known fascial defects or evidence of fascial defects associated with his muscle injuries.  His cardinal symptoms of muscle disability were weakness and constant fatigue-pain in both muscle groups.  He had less than normal muscle strength in left knee flexion and extension.  He did not have muscle atrophy.  He used a cane constantly for support because of pain and instability of the left knee.  The Veteran's muscle conditions did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Additionally, the Veteran had tenderness of the hamstring muscles and popliteal fossa on the left.  There was no x-ray evidence of retained metallic fragments.  His left knee disability impacted his ability to work in that he had difficulty walking in part because of weakness of the left leg, but primarily because of the left knee.  

The examiner noted that the Veteran had persistent pain and weakness in the area of muscle groups XIII and XIV.  There was involvement of the vascular structures (popliteal artery) in the original injury, but the surgeons noted no evidence of nerve injury at the time of the surgery in service. As a result of the muscle injury the veteran has some pain and weakness of the left leg which impairs his ability to stand and walk for prolonged periods.

On November 18, 2015, the Veteran underwent a VA knee examination in conjunction with this appeal.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time the Veteran was diagnosed with left knee osteoarthritis and instability.  The Veteran reported that he had not been able to straighten the left knee for approximately two years.  His left knee would sometimes "catch" when he walked and he developed a sharp "pull" behind the knee which is at times severe enough to make him almost fall.  He reported exacerbation of knee pain with prolonged sitting and lying down, as well as prolonged standing and walking.   He reported that the left knee has locked on a few occasions and gave way frequently.  He reported intermittent swelling with associated increased warmth.  The pain was constant despite medication, including methadone and meloxicam.  He had not had physical therapy or local steroid injections.  He had not had surgery on the knee since the surgery in service.  

He reported flare-ups of pain typically after prolonged walking.  These flares occurred two or three times a week, lasting a few seconds.  He described his functional impairment as avoiding stairclimbing and prolonged sitting, standing, and walking.  

Testing revealed range of motion was from 30 degrees extension to 65 degrees flexion.  The Veteran had difficulty walking due to limited range of motion.  Pain was noted on examination in both extension and flexion and pain caused functional loss.  There was objective evidence of pain on weight bearing.  There was objective evidence of localized tenderness of the medial and latera joint lines, anserine bursa, and insertion of the patellar tendon.  There was objective evidence of crepitus.  The Veteran was unable to perform repetitive use testing with at least three repetitions due to excessive pain with repetitive use testing.  The Veteran was not examined immediately after repetitive use over time, but the examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, and lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time.  This functional loss was described as the equivalent of range of motion from 30 to 65 degrees.  

This examination was not conducted during a flare-up.  Pain, weakness, and lack of endurance also significantly limited the Veteran's functional ability during flare-ups, but the examiner was unable to describe this limitation in terms of range of motion without resorting to speculation.  Additional factors contributing to the Veteran's disability included less movement than normal due to ankylosis, adhesions, etc.; weakened movement due to muscle or peripheral nerve injury, etc.; swelling; disturbance of locomotion; interference with sitting; and interference with standing.  He had decreased muscle strength (4/5, meaning active movement against some resistance) in both forward flexion and extension of the left knee.  The veteran did not have atrophy of the affected (left) side compared to the contralateral side.  Instead, the Veteran had a congenital deformity of the right lower extremity which resulted in relative atrophy of the right leg compared to the left.  The Veteran had left knee ankylosis in flexion at 30 degrees.  

He had a history of slight recurrent subluxation and slight lateral instability.  There was a history of lateral instability in that the Veteran reported intermittent swelling in the left knee.  Stability testing found 1+ (0-5 millimeters) medial instability.  The examiner was unable to assess left knee for anterior and posterior instability because of pain and limited range of motion of the knee.  

The Veteran reported shin splints (medial tibial stress syndrome) in that he had occasional pain along left anterior tibia, but this condition did not affect the range of motion of the knee or ankle.  The Veteran also reported leg length discrepancy in that his right leg was 3.5 cm shorter than his left leg.  This was attributed to a congenital deformity of the right lower extremity resulting in club foot and relative atrophy of the right leg compared to the left.  The Veteran did not have a meniscus condition.  

The Veteran's residuals of the 1972 surgery (exploration of popliteal fossa, anastomosis popliteal artery) included persistent pain and limited range of motion.  Additionally, there was a small effusion in the left knee without erythema or increased warmth.  The Veteran used a cane constantly to support his weight and prevent falls.  The Veteran's left knee disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays showed left knee arthritis.  The functional impact of this condition was limitation in standing and walking due to left knee pain and limitation of range of motion.  The Veteran had worked as a machine operator after leaving active service until three years prior to this examination.  He had assistance at home.  A home health aide came daily to help with dressing, cooking, cleaning and shopping.


B.  Muscle Group XIII

Based on the above, the Veteran's disability of Muscle Group XIII has been characterized by two cardinal signs and symptoms of muscle disability: weakness and constant fatigue-pain.  See 38 C.F.R. § 4.56 (c).  Additionally, this has resulted in some loss of muscle substance.  This decreased muscle strength was not associated with muscle herniation or atrophy.  There was no x-ray evidence of retained metallic fragments.  The Veteran's original injury did not include debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  While he was hospitalized for approximately three weeks, this was attributed to jaundice and not to treatment of the wound.  This is consistent with the criteria for the current 10 percent rating for a moderate muscle disability.  See 38 C.F.R. § 4.73, DC 5313.  The Veteran's initial injury did not include debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  He did not have a history of prolonged in-service hospitalization for treatment of wound.  Objective findings did not include loss of deep fascia or normal firm resistance of muscles compared with the sound side.  At no time did muscle is this muscle group swell or harden abnormally in contraction.  As such, a rating higher than 10 percent for disability of Muscle Group XIII is not warranted.


C.  Muscle Group XIV

Based on the above, the Veteran's disability of Muscle Group XIV has been characterized by two cardinal signs and symptoms of muscle disability: weakness and constant fatigue-pain.  See 38 C.F.R. § 4.56 (c).  Additionally, this has resulted in some loss of muscle substance.  This decreased muscle strength was not associated with muscle herniation or atrophy.  There was no x-ray evidence of retained metallic fragments.  This is consistent with the criteria for the current 10 percent rating for a moderate muscle disability.  See 38 C.F.R. § 4.73, DC 5314.  The Veteran's initial injury did not include debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  He did not have a history of prolonged in-service hospitalization for treatment of wound.  Objective findings did not include loss of deep fascia or normal firm resistance of muscles compared with the sound side.  At no time did muscle is this muscle group swell or harden abnormally in contraction.  As such, a rating higher than 10 percent for disability of Muscle Group XIV is not warranted.


D.  Limitation of Motion/Ankylosis

Prior to November 18, 2015, the Veteran's left knee gunshot wound with surgical repair and osteoarthritis was characterized by pain and limitation of extension to 10 degrees and limitation of flexion to 90 degrees.  While pain, weakness, lack of endurance, and incoordination were present, they did not result in additional functional loss upon repetitive testing.  These findings are consistent with a 10 percent rating under DC 5261 for limitation of extension.  See 38 C.F.R. § 4.71.  A higher rating under this diagnostic code would require limitation of extension to 15 degrees or more, which is not shown here.  Likewise, the Veteran's limitation of flexion is insufficient to warrant a separate compensable rating under DC 5260.  See id.  A compensable degree of limitation of flexion would require limitation to no more than 45 degrees.  Thus, a rating higher than the current 10 percent rating for limitation of motion of the knee is not warranted prior to November 18, 2015.  The Board recognizes that there is not an examination demonstrating that the left knee was tested for passive and active motion and weightbearing.  However, the Veteran is now rated 50 percent for ankylosis and it is not possible to retest him at a time in the past.  Additional testing could not result in a higher rating as he is already rated for ankylosis of the knee.  As such, no further examination is necessary to conduct the § 4.59 testing.  

The November 18, 2015, VA examination found left knee ankylosis in flexion at 30 degrees.  This is consistent with the criteria for the current 50 percent rating under DC 5256.  See 38 C.F.R. § 4.71.  A higher rating under this diagnostic code would require extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  This is not demonstrated by the evidence of record.  Thus, a rating higher than the current 50 percent rating for ankylosis of the knee is not warranted as of November 18, 2015.


E.  Instability

Finally, with regard to the question of instability, objective testing repeatedly found left knee instability.  This was characterized by slight recurrent subluxation, slight lateral instability, and slight medial instability.  This is consistent with the current 10 percent rating for slight instability.  See 38 C.F.R. § 4.71a, DC 5257.  The evidence of record, however, does not show that his left knee instability approximates a finding greater than slight.  Thus, a rating higher than 10 percent for instability of the left knee is not warranted.


III.  TDIU

Although the Veteran has been awarded TDIU effective November 18, 2015, he maintains that his service connected disabilities rendered him unable to work prior to that time.  The issue of TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU prior to November 18, 2015, is before the Board.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Prior to November 18, 2015, the Veteran was service connected for left knee ankylosis, left knee gunshot wound with damage to muscle group XIII (posterior), left knee gunshot wound with damage to muscle group XIII (anterior), left knee osteoarthritis, left knee instability, and left knee scars.  The combined rating for these disabilities was 40 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran has not met the schedular requirements for TDIU due to these disabilities.  See 38 C.F.R. § 4.16 (a). 

Although the Veteran did not meet the schedular requirements for TDIU, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).

Then the issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran last worked as a machine operator in 2012.  See April 2014 TDIU Application.  In her May 2014 and June 2014 letters, the Veteran's daughter, who is an occupational therapist, stated that she has witnessed her father in so much back, neck, and leg pain that he was unable to participate in daily activities and had missed out on important family events.  While this record shows that his service connected left knee disabilities are at least in part responsible for a decrease in his activities, it does not show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Thus, while the record shows some limitation of the Veteran's activities due to his service connected disabilities, there is no showing of unemployability prior to November 18, 2105, upon which referral to the Director of Compensation Services can be based.  Therefore, TDIU prior to November 18, 2105, is not warranted.


ORDER

A rating higher than 10 percent for left knee gunshot wound, posterior, with damage to muscle group XIII is denied.

An initial rating higher than 10 percent for residuals of gunshot wound to muscle group XIV is denied.

Prior to November 18, 2015, an initial rating higher than 10 percent for left knee gunshot wound with surgical repair and osteoarthritis is denied.

As of November 18, 2015, an initial rating higher than 50 percent for left knee gunshot wound with surgical repair and osteoarthritis is denied.

An initial rating higher than 10 percent for instability of the left knee is denied.

Prior to November 18, 2015, TDIU is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


